Citation Nr: 0717798	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for lung disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty in the Marine Corps from 
November 1945 to September 1946 and in the Army from November 
1946 to June 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied service connection for lung 
disability due to in-service asbestos exposure and separately 
denied what it interpreted as his application to reopen a 
claim of service connection for malignant lung pathology due 
to in-service radiation exposure.

Although in previously denying service connection for lung 
disability VA did not consider whether service connection was 
warranted for the condition as secondary to in-service 
asbestos exposure, subsequent to the RO's March 2003 rating 
decision, the United States Court of Appeals for Veterans 
Claims (Court) held that alternative theories of entitlement 
to the same benefit do not constitute separate claims, but 
are instead encompassed within a single claim.  See Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 
(Fed. Cir. 2005).  As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted 
under a different theory.  Id.; see also Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  

Further, although the RO has confirmed and continued the 
denial of service connection for lung disability on a de novo 
basis, the Board must initially determine whether the veteran 
has presented new and material evidence to reopen his claim 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and it adjudicate it on the merits.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Thus, the Board has identified the issue as stated on the 
title page.

The veteran's reopened claim of service connection for lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied the 
veteran's application to reopen a claim of service connection 
for lung disability; the veteran was provided notice of the 
decision and of his appellate rights.

2.  The veteran filed a timely Notice of Disagreement (NOD) 
in August 1998, and in September 1998 the RO issued him a 
pertinent Statement of the Case (SOC); however, the veteran 
did not file a Substantive Appeal and the decision became 
final.

3.  The evidence received since the RO's July 1998 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's lung disability claim.  


CONCLUSIONS OF LAW

1.  The RO's unappealed July 1998 decision that denied the 
veteran's application to reopen a claim of service connection 
for lung disability is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1998).

2.  Evidence received since the RO's July 1998 rating 
decision is new and material; the claim of entitlement to 
service connection for lung disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for lung disability and remands it for 
further development.  Thus, no discussion of VA's duties to 
notify and assist is required.  

In a July 1996 decision, the Board denied service connection 
for lung disability on the basis that the condition was not 
related to service, to include his presumed exposure to 
radiation while serving aboard the USS Albermarle during 
Operation CROSSROADS.  In a July 1998 rating decision, the RO 
denied his application to reopen on the basis that the newly 
submitted medical evidence did not show that he had lung 
disability due to in-service radiation exposure.

The evidence of record at the time of the RO's July 1998 
rating decision consisted of the available service medical 
records; private and VA medical records showing that the 
veteran was diagnosed as having bronchitis as early as 1966; 
and statements submitted by or on behalf of the veteran.  
Other than a December 1997 VA outpatient entry indicating 
that a diagnosis of asbestosis was to be ruled out, there was 
no evidence of record addressing whether the veteran had lung 
disability related to his in-service asbestos exposure while 
serving aboard ship in the 1940s.

Because the veteran did not submit a Substantive Appeal and 
thus failed to perfect his appeal of the RO's July 1998 
rating decision, that determination became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the July 
1998 rating decision includes private and VA medical records 
and reports, dated since August 1996; a transcript of the 
veteran's testimony at an August 2004 RO hearing; and 
statements and written argument submitted by or on behalf of 
the veteran.  

During the course of this appeal, VA conceded that the 
veteran was likely exposed to asbestos while he served aboard 
ship in the 1940s.  In addition, the newly submitted medical 
evidence shows that he has been diagnosed as having 
asbestosis.  Further, the examiner who conducted the April 
2003 VA respiratory examination indicated that she was unable 
to state whether the veteran's asbestosis was related to 
service because she stated that he had post-service asbestos 
exposure while working for Holiday Inn constructing motels.  
That same examiner performed a January 2004 VA respiratory 
examination, and in a February 2004 addendum, opined that he 
did not have a respiratory condition due to his in-service 
asbestos exposure.  The examiner, however, offered no 
rationale in support of that assessment.  

In August 2004, the veteran testified at an August 2004 RO 
hearing, during which he challenged the notion that he was 
exposed to asbestos subsequent to service, explaining that 
while he worked for Holiday Inn, he did not "actually 
install or build anything."  Instead, the veteran reported 
that he employed as the general superintendent and thus did 
not have direct contact with the asbestos, which he stated 
was present in floor tiles and was wrapped around the pipes.  
Because the veteran is competent to report whether he was 
exposed to asbestos after service, and especially in light of 
his supervisory position with Holiday Inn, in light of 
Justus, the Board must accept his testimony as credible for 
the purpose of reopening.  As such, given the basis of the 
RO's July 1998 rating decision, the evidence raises a 
reasonable possibility of substantiating the claim and is 
thus "new and material" under the provisions of 38 C.F.R. 
§ 3.156(a).  Thus, the claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for lung disability has been presented; to 
this extent, the appeal is granted.


REMAND

As discussed above, VA has conceded that the veteran was 
likely exposed to asbestos during.  Further, since the most 
recent VA examination, the veteran has challenged the 
assumption that he had post-service occupational asbestos 
exposure.  In light of the foregoing, and given that he has 
been diagnosed as having asbestosis, the Board finds that the 
veteran must be afforded another VA examination to determine 
whether it is as least as likely as not that he has lung 
disability, to specifically include asbestosis, that is 
related to service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As such, this issue must be remanded.

In reaching this conclusion, the Board acknowledges that the 
veteran also argues that service connection is warranted for 
lung disability on the ground that he developed the condition 
due to his in-service radiation exposure.  Although he was 
exposed to radiation while participating in Operation 
CROSSROADS and is thus a radiation-exposed veteran, 
presumptive service connection under 38 C.F.R. § 3.309(d) is 
not available for any of the any of his diagnosed respiratory 
disabilities, e.g., asbestosis, chronic obstructive pulmonary 
disease (COPD) and bronchitis.  Similarly, none of the 
conditions is a listed radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2).  Further, the veteran has neither cited nor 
submitted competent scientific or medical evidence that any 
claimed lung disability is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).  Thus, the development scheme set forth in 
38 C.F.R. § 3.311 is also not applicable.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
lung disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies 
should be performed and all findings 
should be set forth in detail.  All 
lung disabilities found to be present 
should be diagnosed, and the examiner 
must specifically rule in or exclude 
a diagnosis of asbestosis.  The 
examiner must then opine as to 
whether it is at least as likely as 
not that any lung disability found to 
be present had its onset in or is 
related to service, to specifically 
include his in-service exposure to 
asbestos.  In offering this 
assessment, the examiner should also 
comment on the veteran's reported 
post-service asbestos exposure.  The 
rationale for any opinion expressed 
should be provided in a legible 
report.  

2.	Then, the AMC should adjudicate the 
veteran's reopened lung disability 
claim.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


